DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 043/04/2022 has been entered.
Claims 1, 12, 15, 16, 19, 20 and 18 have been amended, claims 23-24 have been canceled and new claims 25-26 were added. Therefore, claims 1-12, 14-22 and 25-26 are currently pending for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-2, 6, 12-15 and 16-17, 19-21 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,807,605 in view of Green et al. (Green; US 2013/0131907) and further in view of Wood-Eyre (US Pat. No. 8,022,831).
For claims 1-2, 6 and 16-17 of the present application, claims 1, 8-9 and 13 of U.S. Patent No. 10,807,605 discloses everything in the claims except for evaluating, by the one or more processors, the primary task demand metric in view of a driving context regarding one or more current driving conditions, to identify a measure of a level of driver interactivity, that driving conditions includes a traffic condition in an external environment within a vicinity of the vehicle and determining, by the one or more processors, whether the driver correctly performed the interactive cognitive task within a predetermined time period.
However, as shown by Green, it was well known in the art of vehicles to include evaluating, by one or more processors, primary task demand metric in view of a driving context regarding one or more current driving conditions, to identify a measure of a level of driver interactivity [E.g. 0027: a vehicle may be equipped with a convenience messaging system that at a given interval, for example every 5 minutes (other intervals may be used) provides a tone, an audio message, visual message, an audiovisual message, or a tone and a message to the driver regarding road conditions, driving conditions, or other items that may be of interest to the driver; 0029: the convenience messaging system may be a closed-loop system. After providing the tone or message or both the tone and message to the driver, the convenience messaging system may wait for a response from the driver. This waiting period may be between 3 and 5 seconds, 0028: the convenience messaging system may be in communication with multiple sensors associated with the vehicle. Typically, the convenience messaging system, in response to changing road or E.g. 0064: In some embodiments, the brief flash of light may be configured to direct the attention of the driver to a direction not in the center of the windshield, in response to a signal from an external vehicle sensor, for example, in response to a vehicle sensor that indicates a foreign object that may be of interest to the driver's supervisory role in controlling the vehicle, 0095: the sensors may indicate an exception, hazardous situation, or an obstacle in the path of the vehicle and may prompt driver 5 via the staged alerting system or another vehicle driving system known in the art. In some embodiments, the level of driver supervision required or the level of sufficient supervisory control may be adjustable by the driver]; and determining, by the one or more processors, whether the driver correctly performed the interactive cognitive task within a predetermined time period [E.g. 0029: After providing the tone or message or both the tone and message to the driver, the convenience messaging system may wait for a response from the driver. This waiting period may be between 3 and 5 seconds. Other ranges may be used…, 0034-0038].
It would have been obvious to one of ordinary skill in the art of vehicle before the effective filling date of the claimed invention to include the teaching of Green in order to include the conditions external to the vehicle in the evaluation and thereby provide a task to the driver that consider external elements that can affect the self-driving system.
Claims 1, 8-9 and 13 of U.S. Patent No. 10,807,605 in view of Green further fails to expressly disclose that when it is determined that the driver did not correctly perform the interactive cognitive task within the predetermined time period, sending, by the one or more processors, a communication indicating that the driver should be contacted to check on the 
However, as shown by Wood-Eyre, it was well known in the art of driver monitoring to include when it is determined that a driver did not correctly perform an interactive cognitive task within a predetermined time period, sending, by one or more processors, a communication indicating that the driver should be contacted to check on the driver’s alertness (E.g. Col 8, lines 13-20, Col 6, lines 29-44); wherein the communication is sent to alert a customer service representative (E.g. Col 8, lines 13-20); and wherein communication is sent to alert a dispatcher (E.g. Col 8, lines 13-20).
It would have been obvious to one of ordinary skill in the art of driver monitoring before the effective filling date of the claimed invention to include teaching of Wood-Eyre because a human operator can better determine in some situations the alertness of the driver when the alertness determination is not clear by the vehicle system and thereby improve the safety of the driver and everyone on the road.
For claims 12 and 19 of the present application, claims 1 and 8 of U.S. Patent No. 10,807,605 “see analysis above” discloses everything in the claims except for discloses the one or more processors initiating an additional action when it is determined that the driver did not correctly perform the interactive cognitive task within the predetermined time period.
However, as shown by Green, it was well known in the art of vehicles to include one or more processors initiating an additional action when it is determined that the driver did not correctly perform the interactive cognitive task within the predetermined time period [E.g. 0029-0036].

For claims 14 and 21 of the present application, claims 1 and 8 of U.S. Patent No. 10,807,605 “see analysis above” discloses everything in the claims except for wherein the additional action includes at least one of increasing volume of a radio or music player in the vehicle, opening a driver’s side window of the vehicle, activating a horn of the vehicle, vibrating a driver’s seat of the vehicle or sounding a distinctive alarm.
However, as shown by Green, it was well known in the art of vehicles to include an wherein the additional action includes vibrating a driver’s seat of the vehicle.
It would have been obvious to one of ordinary skill in the art of vehicle before the effective filling date of the claimed invention to include the teaching of Green in order to ensure that the driver observe the alarm by making the alarm audible.
For claims 15 and 20 of the present application, claims 1 and 8 of U.S. Patent No. 10,807,605 “see analysis above” discloses everything in the claims except for that assigning the interactive cognitive task includes selecting the predetermined time period in accordance with a complexity of the primary task.
Although Green fails to expressly disclose that assigning the interactive cognitive task includes selecting the predetermined time period in accordance with a complexity of the primary task, Green teaches assigning the interactive cognitive task includes selecting a predetermined time period that can vary in its length depending on the condition within or outside the vehicle [E.g. 0038, 0034]; it would have been obvious to one of ordinary skill in the art that the shortening or lengthening the response time according to conditions within or external to the .

5.	Claims 3-5, 7-11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,807,605 in view of Green and further in view of Fields et al. (Fields; US Pat. No. 10,618,523).
For claims 3-5 of the present application, claims 1 and 13 of U.S. Patent No. 10,807,605 discloses everything in the claims except that the driving context includes a driver profile of the driver of the vehicle; the driver profile includes at least one of age, language spoken, or experience level; and wherein the driver profile indicates a likelihood of driver attentiveness according to road type.
However, as shown by Fields, it was well known in the art of vehicle that driving context includes a driver profile of a driver of a vehicle (E.g. Col 9, lines 44-53, Col 7, line 65 – Col 8, line 17); wherein the driver profile includes at least one of age, language spoken, or experience level (E.g. Col 17, lines 10-16); and wherein the driver profile indicates a likelihood of driver attentiveness according to road type (E.g. Col 9, lines 44-53).
It would have been obvious to one of ordinary skill in the art of vehicle before the effective filling date of the claimed invention to include the teaching of Fields in order to provide a vehicle system that can adapt to different drivers with varying driving capability and thereby improve the overall vehicle system.
For claims 7-11 and 18 of the present application, claims 1 and 13 of U.S. Patent No. 10,807,605 discloses everything in the claims except that assigning the interactive cognitive task to the driver includes determining a timing for assigning the interactive cognitive task; 
However, as shown by Fields, it was well known in the art of vehicle to that assigning an interactive cognitive task to a driver includes determining a timing for assigning the interactive cognitive task (E.g. Col 9, lines 37-53, Col 4, lines 37-48, Col 12, line 1-9); wherein determining the timing for assigning the interactive cognitive task includes evaluating a driving situation (E.g. Col 4, lines 37-48, Col 9, lines 37-53); wherein evaluating the driving situation includes identifying whether a complex driving scenario will occur (E.g. Col 4, lines 37-48, Col 9, lines 37-53, Col 5, lines 1-12); wherein the timing for assigning the interactive cognitive task is either before a particular driving scenario will occur (E.g. Col 5, lines 1-12) or after the particular driving scenario has occurred (Col 9, lines 37-53, Col 4, lines 37-48, Col 12, line 1-9); and wherein determining the timing for assigning the interactive cognitive task includes further includes evaluating at least one of map data, road geometry or a particular object in a vicinity of the vehicle (E.g. Col 9, line 54 - Col 10, line 29, Col 12, line 1-9, Col 4, lines 37-48).
It would have been obvious to one of ordinary skill in the art of vehicle before the effective filling date of the claimed invention to include the teaching of Fields in order to provide a vehicle system that can adapt to different drivers with varying driving capability and thereby provide the task to each driver timely according to the driver capability.

Claim Rejections - 35 USC § 103
6.	Claims 1, 2, 6, 12, 14-17, 19-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (Green; US 2013/0131907) in view of Wood-Eyre (US Pat. No. 8,022,831).
For claim 1, Green discloses an interactive cognitive task method for a vehicle capable of partially or fully autonomous driving [E.g. 0018, 0029-0034], the method comprising: 
determining, by one or more processors of a self-driving system of the vehicle, a primary task demand metric for a primary task associated with vehicle operation [E.g. 0027: a vehicle may be equipped with a convenience messaging system that at a given interval, for example every 5 minutes (other intervals may be used) provides a tone, an audio message, visual message, an audiovisual message, or a tone and a message to the driver regarding road conditions, driving conditions, or other items that may be of interest to the driver; 0029: the convenience messaging system may be a closed-loop system. After providing the tone or message or both the tone and message to the driver, the convenience messaging system may wait for a response from the driver. This waiting period may be between 3 and 5 seconds, 0017: A driver interface for a LAAD system may therefore be required to function during all driving scenarios to provide different levels of cues, reminders or prompts to the driver, such that the driver may maintain a supervisory role during the entire operation of the vehicle; 0018: The driver may also need to regain control of the vehicle, for example, when a lane sensing driving system may make errors which cause the vehicle to depart the lane or road, to avoid an unexpected obstacle, when another vehicle swerves into the driver's lane, when an obstacle lies in front of the vehicle, when the vehicle comes into close proximity with a guardrail, the driver switches lanes, or in other 
evaluating, by the one or more processors, the primary task demand metric in view of a driving context regarding one or more current driving conditions, to identify a measure of a level of driver interactivity [E.g. 0027: a vehicle may be equipped with a convenience messaging system that at a given interval, for example every 5 minutes (other intervals may be used) provides a tone, an audio message, visual message, an audiovisual message, or a tone and a message to the driver regarding road conditions, driving conditions, or other items that may be of interest to the driver; 0029: the convenience messaging system may be a closed-loop system. After providing the tone or message or both the tone and message to the driver, the convenience messaging system may wait for a response from the driver. This waiting period may be between 3 and 5 seconds, 0028: the convenience messaging system may be in communication with multiple sensors associated with the vehicle. Typically, the convenience messaging system, in response to changing road or driving conditions, or in response to other instances where it may be determined that the driver needs to take a more supervisory role…, 0037, 0064, 0095]; 
assigning, by the one or more processors, an interactive cognitive task to a driver of the vehicle based on the evaluating [E.g. 0029: the convenience messaging system may be a closed-loop system. After providing the tone or message or both the tone and message to the driver, the convenience messaging system may wait for a response from the driver. This waiting period may 
determining, by the one or more processors, whether the driver correctly performed the interactive cognitive task within a predetermined time period [E.g. 0029: After providing the tone or message or both the tone and message to the driver, the convenience messaging system may wait for a response from the driver. This waiting period may be between 3 and 5 seconds. Other ranges may be used…, 0034-0038].
Green fails to expressly disclose that when it is determined that the driver did not correctly perform the interactive cognitive task within the predetermined time period, sending, by the one or more processors, a communication indicating that the driver should be contacted to check on the driver’s alertness.
E.g. Col 8, lines 13-20, Col 6, lines 29-44).
It would have been obvious to one of ordinary skill in the art of driver monitoring before the effective filling date of the claimed invention modify Green with the teaching of Wood-Eyre because a human operator can better determine in some situations the alertness of the driver when the alertness determination is not clear by the vehicle system and thereby improve the safety of the driver and everyone on the road.	For claim 2, Green discloses wherein the one or more current driving conditions include at least one of (i) a speed of the vehicle, (ii) a time of day, or (iii) a traffic condition in an external environment within a vicinity of the vehicle [E.g. 0064: In some embodiments, the brief flash of light may be configured to direct the attention of the driver to a direction not in the center of the windshield, in response to a signal from an external vehicle sensor, for example, in response to a vehicle sensor that indicates a foreign object that may be of interest to the driver's supervisory role in controlling the vehicle, 0095: the sensors may indicate an exception, hazardous situation, or an obstacle in the path of the vehicle and may prompt driver 5 via the staged alerting system or another vehicle driving system known in the art. In some embodiments, the level of driver supervision required or the level of sufficient supervisory control may be adjustable by the driver].
For claim 6, Green discloses prior to assigning the interactive cognitive task, selecting the interactive cognitive task from a set of interactive cognitive tasks based on a complexity of the E.g. 0030: the system designed to assess a driver's current supervisory role in controlling the vehicle, and provide a staged range of intrusive or urgent cues or prompts configured to obtain a greater supervisory role by the driver of the vehicle, 0035: a more intrusive or urgent cue or prompt may include one or more non-visual cues or prompts. Typically, the non-visual cues or prompts may be a haptic cue or prompt from the driver's seat, steering wheel, other component of the vehicle, or a combination thereof…, 0027, 0031, 0017-0018, 0035].
For claim 12, Green discloses the one or more processors initiating an additional action when it is determined that the driver did not correctly perform the interactive cognitive task within the predetermined time period [E.g. 0029-0036].
For claim 14, Green in view of Wood-Eyre discloses wherein the additional action includes at least one of increasing volume of a radio or music player in the vehicle, opening a driver’s side window of the vehicle (Wood-Eyre; Col 7, lines 47-60), activating a horn of the vehicle (Wood-Eyre; Col 12, lines 27-28), vibrating a driver’s seat of the vehicle [Green; 0035, 0099] or sounding a distinctive alarm.
For claim 15, although Green fails to expressly disclose that assigning the interactive cognitive task includes selecting the predetermined time period in accordance with a complexity of the primary task, Green teaches assigning the interactive cognitive task includes selecting a predetermined time period that can vary in its length depending on the condition within or outside the vehicle [E.g. 0038, 0034]; it would have been obvious to one of ordinary skill in the art that the shortening or lengthening the response time according to conditions within or external to the vehicle implies that the predetermined time period changes according to factors that increase or decrease the complexity of the primary task.

a driving system including a steering subsystem [E.g. 0016], an acceleration subsystem [E.g. 0016] and a deceleration subsystem to control driving of the vehicle [E.g. 0016, 0037]; 
a perception system including one or more sensors configured to detect objects in an environment external to the vehicle [E.g. 0016: maintain or control the position and speed of a vehicle with respect to the road and other vehicles and obstacles on the road with reduced driver input (e.g., reduced or no driver steering wheel movement or accelerator and brake pedal control), 0064: the brief flash of light may be configured to direct the attention of the driver to a direction not in the center of the windshield, in response to a signal from an external vehicle sensor, for example, in response to a vehicle sensor that indicates a foreign object that may be of interest to the driver's supervisory role in controlling the vehicle, 0065, 0085, 0095]; 
a positioning system configured to determine a current position of the vehicle [E.g. 0034: GPS, 0016]; and 
a control system including one or more processors, the control system operatively coupled to the driving system, the perception system and the positioning system [E.g. 0045, 0059-0060], the control system being configured to: 
determine a primary task demand metric for a primary task associated with vehicle operation [E.g. 0027: a vehicle may be equipped with a convenience messaging system that at a given interval, for example every 5 minutes (other intervals may be used) provides a tone, an audio message, visual message, an audiovisual message, or a tone and a message to the driver regarding road conditions, driving conditions, or other items that may be of interest to the driver; 0029: the convenience messaging system may be a closed-loop system. After providing the tone or message or both the tone and message to the driver, the convenience messaging system may 
evaluate the primary task demand metric in view of a driving context regarding one or more current driving conditions, to identify a measure of a level of driver interactivity [E.g. 0027: a vehicle may be equipped with a convenience messaging system that at a given interval, for example every 5 minutes (other intervals may be used) provides a tone, an audio message, visual message, an audiovisual message, or a tone and a message to the driver regarding road conditions, driving conditions, or other items that may be of interest to the driver; 0029: the convenience messaging system may be a closed-loop system. After providing the tone or message or both the tone and message to the driver, the convenience messaging system may wait for a response from the driver. This waiting period may be between 3 and 5 seconds, 0028: the 
assign an interactive cognitive task to a driver of the vehicle based on the evaluating[E.g. 0029: the convenience messaging system may be a closed-loop system. After providing the tone or message or both the tone and message to the driver, the convenience messaging system may wait for a response from the driver. This waiting period may be between 3 and 5 seconds. Other ranges may be used. Typically, the response from the driver may include looking toward the source of the tone and/or message. In some embodiments, a sensor may determine whether the driver has looked toward the source of the tone or the message. In other embodiments, the convenience messaging system may require a response from the driver in the form of a positive affirmation. Typically, the positive affirmation may be a verbal response. In other embodiments the positive affirmation may be an action with the hands, arms, feet or other body part. The response could also include looking to the road following a look to the message, or another type of gaze pattern or signature. Audio sensors may be included to assess the driver's verbal response. In other embodiments, the affirmation may be a touch response to the steering wheel, the accelerator or a separate foot switch or elbow switch as are known in the art. Sensors may be included to assess the driver's response. In other embodiments, the affirmative response may include an interaction with a secondary vehicle system, including, but not limited to a radio system, an audio or entertainment system, a touch screen, a Bluetooth coupled cellular telephone or device, or a turn signal, 0030-0031, 0033-0034];
E.g. 0029: After providing the tone or message or both the tone and message to the driver, the convenience messaging system may wait for a response from the driver. This waiting period may be between 3 and 5 seconds. Other ranges may be used…, 0034-0038].
Green fails to expressly disclose that when it is determined that the driver did not correctly perform the interactive cognitive task within the predetermined time period, send a communication indicating that the driver should be contacted to check the driver alertness.
However, as shown by Wood-Eyre, it was well known in the art of driver monitoring to include when it is determined that a driver did not correctly perform an interactive cognitive task within a predetermined time period, send a communication indicating that the driver should be contacted to check on the driver’s alertness (E.g. Col 8, lines 13-20, Col 6, lines 29-44).
It would have been obvious to one of ordinary skill in the art of driver monitoring before the effective filling date of the claimed invention modify Green with the teaching of Wood-Eyre because a human operator can better determine in some situations the alertness of the driver when the alertness determination is not clear by the vehicle system and thereby improve the safety of the driver and everyone on the road.
For claim 17, Green discloses wherein the control system is further configured, prior to the assignment of the interactive cognitive task, to select the interactive cognitive task from a set of interactive cognitive tasks based on a complexity of the driving context [E.g. 0030: the system designed to assess a driver's current supervisory role in controlling the vehicle, and provide a staged range of intrusive or urgent cues or prompts configured to obtain a greater supervisory role by the driver of the vehicle, 0035: a more intrusive or urgent cue or prompt may include one 
For claim 19, is interpreted and rejected as discussed with respect to claim 12.
For claim 20, is interpreted and rejected as discussed with respect to claim 15.
For claim 21, is interpreted and rejected as discussed with respect to claim 14.
For claim 22, is interpreted and rejected as discussed with respect to claim 2.
For claim 25, Wood-Eyre further teaches wherein the communication is sent to alert a customer service representative (E.g. Col 8, lines 13-20).
For claim 26, Wood-Eyre further teaches wherein communication is sent to alert a dispatcher (E.g. Col 8, lines 13-20).

7.	Claims 3-5, 7-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Fields et al. (Fields; US Pat. No. 10,618,523).
	For claim 3, Green fails to expressly disclose wherein the driving context includes a driver profile of the driver of the vehicle.
	However, as shown by Fields, it was well known in the art of vehicle to that driving context includes a driver profile of a driver of a vehicle (E.g. Col 9, lines 44-53, Col 7, line 65 – Col 8, line 17).
It would have been obvious to one of ordinary skill in the art of vehicles before the effective filling date of the claimed invention modify Green with the teaching of Fields in order to provide a vehicle system that can adapt to different drivers with varying driving capability and thereby improve the overall vehicle system.
at least one of age, language spoken, or experience level (E.g. Col 17, lines 10-16).
For claim 5, Fields further teaches wherein the driver profile indicates a likelihood of driver attentiveness according to road type (E.g. Col 9, lines 44-53).
For claim 7, Green fails to expressly disclose wherein assigning the interactive cognitive task to the driver includes determining a timing for assigning the interactive cognitive task.
	However, as shown by Fields, it was well known in the art of vehicle that assigning an interactive cognitive task to a driver includes determining a timing for assigning the interactive cognitive task (E.g. Col 9, lines 37-53, Col 4, lines 37-48, Col 12, line 1-9).
It would have been obvious to one of ordinary skill in the art of vehicles before the effective filling date of the claimed invention modify Green with the teaching of Fields in order to provide a vehicle system that can adapt to different drivers with varying driving capability and thereby provide the task to each driver timely according to the driver capability.
For claim 8, Fields further teaches wherein determining the timing for assigning the interactive cognitive task includes evaluating a driving situation (E.g. Col 4, lines 37-48, Col 9, lines 37-53).
For claim 9, Fields further teaches wherein evaluating the driving situation includes identifying whether a complex driving scenario will occur (E.g. Col 4, lines 37-48, Col 9, lines 37-53, Col 5, lines 1-12).
For claim 10, Fields further teaches wherein the timing for assigning the interactive cognitive task is either before a particular driving scenario will occur (E.g. Col 5, lines 1-12) or after the particular driving scenario has occurred (Col 9, lines 37-53, Col 4, lines 37-48, Col 12, line 1-9).
E.g. Col 9, line 54 - Col 10, line 29, Col 12, line 1-9, Col 4, lines 37-48).
For claim 18, is interpreted and rejected as discussed with respect to claim 7.

Response to Remarks
8.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689